DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10893862. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11103240. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight et al. (U.S. Publication No. 2013/0213843).
Knight et al. discloses sterile staple implant kit (100) that a surgeon may unpack and utilize during a surgery, comprising: a staple inserter (220) and a surgical staple (205); a group of complementary surgery-specific instruments (Figure 4A) that are packaged in a sterile state; and an instrument tray configured to preserve the instruments in the sterile state and provide easy access to the instruments during the surgery (350). 
Regarding claims 11-13, The group of instruments includes a drill guide (390) comprising a proximal handle (310) and a pair of parallel sleeves (230) configured to direct drilling of parallel holes across a bone fusion or fixation site of a patient, the positions of the parallel sleeves being substantially similar to a distance between a first leg and second leg of the surgical staple in a distracted configuration (Figure 8C). Each of the parallel sleeves is configured to receive and guide a bone drill (330) configured for drilling holes in human bone. 
The group of instruments comprises a locator pin (320) configured to be inserted through a first sleeve of the drill guide into a newly drilled hole in the bone of the patient during drilling of a second hole in the bone by way of the second sleeve of the drill guide (Figure 8F). 
Regarding claims 18 and 19, packages 200-202 and 300 are disclosed as sterile packaged (paragraph 37), therefore it can be construed that the group of instruments are sterilized. As seen in figures 1A, 3A, and 4A, an instrument tray is configured to preserve the group of instrument in a sterile state and configured for easy access to the group. The instruments are sealed and packaged. The step of assembling comprises a staple (205) and a staple inserter (220)
Claim(s) 1, 2, 5-8, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morgan et al. (U.S. Publication No. 2016/0199060).
Morgan et al. discloses sterile staple implant kit (Paragraph 102) that a surgeon may unpack and utilize during a surgery, comprising: a staple inserter (35) and a surgical staple (5); a group of complementary surgery-specific instruments (Paragraph 102) that are packaged in a sterile state; and an instrument tray configured to preserve the instruments in the sterile state and provide easy access to the instruments during the surgery (it can be construed through paragraph 102 that the kit has an instrument tray). 
The group of instruments comprises at least the staple inserter and the surgical staple, the surgical staple being loaded into the staple inserter in a relaxed configuration of the surgical staple (paragraph 102). 
The staple inserter (35) comprises a body supporting a distal force applicator (50) that is mechanically coupled with a proximal handle (55), the distal forced applicator configured to distract the surgical staple when the proximal handle is rotated in a clockwise direction. Rotation of the proximal handle moves a driver relative to a crown of the surgical staple, such that clockwise rotation (paragraph 93_ of the proximal handle clasps the crown between the driver and a pair of grips (65) disposed within the distal force applicator, further clockwise rotation changing the surgical staple from a relaxed configuration to a distracted configuration suitable for implantation across a bone fusion or fixation site of a patient (Figure 4B, 6). 
The pair of grips comprises a first grip and a second grip, the first grip being disposed near a first leg of the surgical staple, and the second grip being disposed near a second leg of the surgical staple, the first and second grips being configured to engage the crown on the same side of the surgical staple (Figure 4B). Rotating the proximal handle counterclockwise allows the surgical staple to relax from being distracted (paragraph 93). 
Regarding claim 18, it can be construed from paragraph 102 that a kit is assembled, sterilized, packaged into a tray, and sealed. Furthermore, the assembling comprises at least one staple inserter 35 and a staple in a group of complimentary instruments. The staple is loaded onto the inserter in a relaxed configuration (paragraph 102) with the extension (70) and pin (65) considered a clip configured retain the staple. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (U.S. Publication No. 2013/0213843) in view of Morgan et al. (U.S. Publication No. 2016/0199060).
	Knight discloses the claimed invention including the group of instruments including at least the staple inserter (22), the surgical staple (205), a bone drill (330), a drill guide (230), a locator pin (320), and a tamp (340). The group of instruments further comprises any of various surgical tools a handle (310). Kinght fails to disclose that the staple is loaded onto the inserter in a relaxed configuration. Morgan et al. as taught above, a staple inserter (35) and a staple (5) that are prepacked in a preloaded state with the staple in a relaxed configuration as part of a kit. Morgan et al. and Knight disclose known variants of a surgical stapler. Thus it would have been obvious to one skilled in the art at the time the invention was made to substitute the staple inserter/staple combo Morgan et al in to the kit of knight et al. since substituting two know devices for performing the same procedure only requires general skill in the art. 
Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (U.S. Publication No. 2013/0213843) in view of In2Bones PDF (Date 1/2014).
	Knight et al. discloses a staple sizer (400) for determining sizes of surgical staples during surgery, comprising: a disc-shaped member (Figure 7) comprising a plurality of sections (Figure 7, denoted by the lengths of the sections) corresponding to different sizes of surgical staples; a pair of parallel protrusions (Figure 7, each length has a parallel protrusion) disposed within each of the plurality of sections and extending away from the center of the staple sizer. 
Knight et al. fails to disclose a pair of holes disposed adjacent to each pair of parallel protrusions. The In2Bones PDF teaches on Page 18, a guide used for implanting a staple having parallel protrusions for indicating the size of an implant and holes (A, B, C) disposed adjacently to the parallel protrusions. This allows one tool to be used for determining the size of the implant needed and to prepare the bone for receiving the proper size implant which increases the efficiency of a surgeon. It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Knight et al. with holes disposed adjacently to the parallel protrusions in view of the In2Bones PDF in order to improve the efficiency of the procedure by reducing the amount of tools needed. 
The citations below for claims 15 and 16 are in reference to Knight et al. with the 103 rejections already established.
Regarding claim 15, the parallel protrusions (Fig. 7) are configured to correspond to the positions of a first leg and a second leg of the surgical staple in a distracted state of the surgical staple (paragraph 42)
Regarding claim 16, each of the plurality of sections comprises a size indicator configured to display a size of the surgical stable that, when distracted, comprises first and second legs that substantially match the positions of the parallel protrusions (Figure 7, it can be seen that each section has a number indicating the length between the parallel protrusions. 
Regarding claim 17, the pair of holes are configured to indicate a relationship between holes in bone suitably drilled across a bone fusion or fixation site of a patient, the pair of holes corresponding to positions of a first leg and a second leg of the surgical staple in a distracted state of the surgical staple. As seen in the In2Bones PDF on page 18 the holes (A, B, C) are indicate where first and second legs of the implant should go and also where to drill the holes. Thus the combination anticipates the function of claim 17.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a staple retention clip coupled to the distal force applicator in a relaxed stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775